Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 10, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00834-CV



                       IN RE ZAHIR QUERISHI, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               315th District Court
                              Harris County, Texas
                           Trial Court Cause No. 86707

                         MEMORANDUM OPINION

      On September 25, 2013, relator Zahir Querishi filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Michael
Schneider, presiding judge of the 315th District Court of Harris County, to rule on
his “Motion to Compel Issuance of Citation,” which was filed in the trial court on
or about February 4, 2013. Relator also filed a motion to suspend our rules and a
motion to take judicial notice of two earlier original proceedings.
      Relator has not established his entitlement to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus, motion for suspension of rules,
and motion to take judicial notice.


                                                 PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.




                                        2